Citation Nr: 0423984	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-16 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder, and if so, whether service connection 
is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

3.  Entitlement to a total temporary evaluation under 
38 C.F.R. § 4.30 for treatment of a left knee disability 
requiring convalescence.

4.  Entitlement to an evaluation in excess of 30 percent for 
service-connected spondylosis of the cervical spine, status 
post C5-C6 decompression and fusion.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The Board observes that the RO first denied entitlement to 
service connection for a lumbar spine disorder in an 
unappealed November 1993 rating decision.  Then, in a July 
1999 rating decision, the RO again denied entitlement to 
service connection for this disorder on the merits, and the 
veteran thereafter perfected his appeal of the matter to the 
Board.  See 38 C.F.R. § 20.200 (2003).  The Board notes that 
the RO did not directly review this claim under the standards 
of a request to reopen a previously denied claim in light of 
receipt of new and material evidence, as is the case here.  
See 38 C.F.R. § 3.156(a) (2001).  Because the Board must make 
its own independent determination with respect to this issue, 
however, regardless of any action taken by the RO, the Board 
has appropriately recharacterized the claim as listed on the 
title page of this decision, and will render its own decision 
on the matter herein.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Further, insofar as the claim will be 
reopened herein, no prejudice results to the veteran by 
reason of the Board's recharacterization of the issue.  See 
Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).
 
With respect to the knees, the RO first denied entitlement to 
service connection for a bilateral knee disorder in an 
unappealed August 1997 rating decision.  Then, in the July 
1999 rating decision, the RO declined to reopen the claim for 
entitlement to service connection for a bilateral knee 
disorder, for lack of new and material evidence.  See 
38 C.F.R. § 3.156(a).  Thereafter, the veteran perfected his 
appeal to the Board via the filing of a notice of 
disagreement in August 1999 and, after issuance of a 
statement of the case, a VA Form 9 "Substantive Appeal" in 
July 2000.  See 38 C.F.R. §§ 20.200, 20.302 (2003).  As such, 
the issue is properly before the Board.

Finally, the Board notes that some of the veteran's current 
complaints with respect to his service-connected cervical 
spine disability, as mentioned at his December 2001 local 
hearing and in other documentation of record, concern severe 
headaches.  To the extent that this may constitute a claim of 
entitlement to service connection for headaches as secondary 
to the veteran's cervical spine disability, the matter is 
referred to the RO for all necessary action.

The issues of entitlement to service connection for a lumbar 
spine disorder, to include as secondary to a service-
connected cervical spine disability; whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a bilateral knee disorder; 
entitlement to a total temporary evaluation under 38 C.F.R. 
§ 4.30 for treatment of a left knee disability requiring 
convalescence; entitlement to an evaluation in excess of 30 
percent for a service-connected cervical spine disability; 
and, entitlement to a TDIU are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.  VA will inform 
the veteran and his representative if they are required to 
take further action.




FINDINGS OF FACT

1.  The RO denied the veteran entitlement to service 
connection for a lumbar spine disorder in November 1993, and 
the veteran did not appeal this decision.

2.  Evidence associated with the claims folder since the 
November 1993 rating decision is neither cumulative nor 
redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence associated with the claims folder since the November 
1993 rating decision is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for a lumbar spine disorder have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  Effective November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA, now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
other evidence in his or her possession that might support 
the claim.  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this decision, the Board reopens the veteran's claim of 
entitlement to service connection for a lumbar spine 
disorder, a determination entirely favorable to the veteran.  
As such, the Board finds that no further action is required 
to comply with the VCAA and the implementing regulations 
regarding the pending application to reopen the claim.  The 
Board defers addressing the merits of the claim, however, 
pending further action as set out in the REMAND following the 
decision herein.

Whether New and Material Evidence Has Been Received to Reopen 
the Claim for Entitlement to Service Connection for a Lumbar 
Spine Disorder

The Board observes that there has recently been a regulatory 
change regarding VA's definition of what constitutes "new 
and material evidence."  This change, however, applies 
prospectively to all requests to reopen that are made on or 
after August 29, 2001.  See Fed. Reg. 45,620-45,630 (Aug. 29, 
2001) [now codified at 38 C.F.R. § 3.156(a) (2003)].  Because 
the record indicates that the veteran filed his request to 
reopen his claim before that date (in March 1999), this 
regulatory change is not applicable here.  Accordingly, the 
Board will analyze this request to reopen under the former 
criteria for the consideration of "new and material 
evidence."

The RO originally reviewed and denied the veteran's claim of 
entitlement to service connection for a lumbar spine disorder 
in a November 1993 rating decision.  As the veteran did not 
appeal the RO's decision, it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993) [38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2003)].  At the time of the November 1993 rating decision, 
there was no competent evidence of any lumbar disorder at the 
time of the veteran's departure from service, and no evidence 
addressing the possibility of a relationship between any 
currently diagnosed lumbar spine disorder and the veteran's 
active service.    

In March 1999, the veteran requested that his claim for 
service connection for a lumbar spine disorder be reopened, 
to include consideration of whether it is secondary to his 
service-connected cervical spine disability.  In support of 
this claim, the claims file now includes VA treatment and 
examination records dated from approximately February 1994 to 
March 2002, Social Security Administration records dated from 
1992 to 1998, and statements and testimony provided by the 
veteran, in addition to other documentation.  

Included in the above-cited reports is an October 1995 VA 
spine examination report that provides a medical opinion as 
to the etiology of the veteran's lumbar spine disorder, as 
well as a July 1999 VA spine examination report, which 
addresses the feasibility of a relationship between the 
veteran's current lumbar spine disorder and his service-
connected cervical spine disability.  

The Board finds that these October 1995 and July 1999 VA 
examination reports, addressing the possible etiology of the 
veteran's lumbar spine disorder, are both new and material.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
This type of evidence is new, in that it was not available at 
the time of the RO's November 1993 rating decision.  The 
Board is also of the opinion that the information contained 
in these records is material, in that it specifically 
addresses the feasibility of a nexus between the veteran's 
service and his current lumbar disorder, one of the three 
requirements for entitlement to service connection under VA 
law.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 
(Fed. Cir. 2001).  
    
The Board therefore holds that the October 1995 and July 1999 
VA examination reports are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
As such, the claim for entitlement to service connection for 
a lumbar spine disorder, to include as secondary to his 
service-connected cervical spine disability, must be reopened 
for full review.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a lumbar spine 
disorder, to include as secondary to a service-connected 
cervical spine disability, is reopened; to that extent only, 
the appeal is allowed.


REMAND

The Board first observes that for all of the claims remanded 
herein, the RO must ensure that it provides proper notice and 
assistance to the veteran, in accordance with the VCAA and 
all other applicable governing law.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

As to the veteran's claim of entitlement to service 
connection for a lumbar spine disorder, to include as 
secondary to his service-connected cervical spine disability, 
the RO should specifically advise the veteran of the type of 
evidence necessary to support an award of service connection 
for a claimed disorder, to include as secondary to another 
service-connected disability.  See 38 C.F.R. §§ 3.303, 3.307. 
3.309, 3.310(a) (2003); Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1360-61 
(Fed. Cir. 2001); Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Moreover, although the RO released a July 2000 statement of 
the case as well as a September 2000 supplemental statement 
of the case pertinent to the veteran's knee claim, it did not 
address the issue in its subsequent February 2002 and 
September 2002 supplemental statements of the case, despite 
the receipt of additional records in support of the claim.  
Thus, the RO must ensure that it has appropriately advised 
the veteran of the specific requirements to reopen his claim 
for entitlement to service connection for a bilateral knee 
disorder, in accordance with the former 38 C.F.R. § 3.156(a) 
(2001), and, review and evaluate all additional evidence 
received since the last supplemental statement of the case 
was prepared with respect to this issue (in September 2000).  
See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003). 

The RO must also advise the veteran of the evidence necessary 
to support his claim for the assignment of a temporary total 
evaluation for March/April 1999 surgery involving his left 
knee.  See 38 C.F.R. § 4.30 (2003).  Additionally, the RO 
should ensure that the veteran has been notified of the 
evidence necessary to support his claim for entitlement to a 
TDIU.  See 38 C.F.R. §§ 4.16, 4.18, 4.19 (2003). 

Concerning the claim for an evaluation in excess of 30 
percent for service-connected cervical spondylosis, status 
post C5-C6 decompression and fusion, the Board observes that 
the RO has not yet considered or applied the most recent 
changes to VA's Schedule for Rating Disabilities with respect 
to the criteria for the evaluation of service-connected back 
disabilities.  See 68 Fed. Reg. 51,454-51,458 (August 27, 
2003), effective September 26, 2003, (to be codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  
Accordingly, the RO should advise the veteran of the 
applicability of these new criteria to his claim.

Lastly, the Board finds that the veteran should be afforded 
an updated VA orthopedic and neurological examination of his 
spine, with review of the claims file, in order to: 
appropriately identify the nature and etiology of his lumbar 
spine disorder, to include whether it is related to service 
or to his cervical spine disability; assess the current 
severity of his service-connected cervical disability; and, 
obtain a medical opinion as to whether his service-connected 
disabilities solely render him unable to maintain gainful 
employment.  See 38 C.F.R. §§ 4.16, 4.18, 4.19 (2003).



Accordingly, these claims are REMANDED for the following:

1.  The claims folder should be reviewed 
in order to ensure that all notification 
and development action required by the 
VCAA and its implementing regulations is 
completed for these claims, consistent 
with all governing legal authority.  Such 
notice should include advising the 
veteran of the nature of the evidence 
needed to support his appeal, informing 
him as to whether he or VA should obtain 
such evidence, and, requesting him to 
submit any relevant evidence in his 
possession to VA.  After the issuance of 
all appropriate notice in light of this 
review, the RO should undertake all 
necessary attempts to retrieve any 
outstanding, appropriately identified, 
and available medical records or other 
such evidence pertaining to these claims.  

2.  After the above is complete, the RO 
should arrange for the veteran to undergo 
an updated VA orthopedic and neurological 
examination of his spine.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The RO should advise 
the examiner to conduct all appropriate 
clinical testing (such as range of 
motion) and diagnostic testing (such as 
X-ray evaluation).  Thereafter, in the 
written report, the examiner should:

a.  identify all current cervical and 
lumbar spine disability, and report all 
current manifestations of such 
disability, to include severity of 
symptomatology during periods of flare-
up, weakness, fatigue, or incoordination;  

b.  provide an opinion as to the etiology 
of any currently diagnosed lumbar 
disability, include whether it is more 
likely than not or less likely than not 
related to the veteran's active service, 
or caused by or worsened in severity due 
to his service-connected cervical 
spondylosis, status post C5-C6 
decompression and fusion; and,   

c.  provide an opinion as to whether the 
veteran's service-connected disabilities, 
to include: cervical spondylosis, status 
post C5-C6 decompression and fusion; left 
upper extremity radiculopathy, status 
post left ulnar nerve release 
(nondominant hand); bilateral tinnitus; 
left ear hearing loss; the residuals of a 
fracture of the left scaphoid bone; 
scarring at the left iliac crest (a bone 
graft donor site); scarring of the back 
(the residuals of excision of basal cell 
carcinoma); and service-related lumbar 
spine disability (if found by the 
examiner), more likely than not or less 
likely than not cause the veteran to be 
unable to maintain gainful employment. 

All examination findings, together with 
the complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.

4.  After the RO completes all of the 
development requested above, it should 
conduct any additional development 
indicated by the record and then 
readjudicate the claims in consideration 
of all additional evidence.  If the RO 
cannot grant any of the benefits sought 
on appeal in their entirety, then it 
should provide the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity to respond to that 
determination. 

Thereafter, subject to current appellate procedure, the RO 
should return the case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters 
remanded by the Board.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



